The unlawful sale of intoxicating liquor is the offense; punishment, confinement in the penitentiary for a period of one year.
The witness Cayce, the purchaser named in the indictment, testified that he went to the appellant's house and purchased from him four bottles of beer, which was intoxicating. A nephew of Cayce was present and testified that he saw the transaction, saw the beer delivered and saw the money (25¢ per bottle) paid the appellant for it. The liquid was analyzed and shown to contain three per cent of alcohol by volume.
The appellant, a negro, testified and denied the sale. He also denied having any knowledge or acquaintance with the witness Cayce. He also said that he was away on the day that Cayce claims to have made the purchase and that he made no beer. He proved his good reputation.
The only legal question raised comes from a special charge requested by the appellant and refused by the court which in effect would have instructed the jury that if they believed that the offense was committed by the appellant but conceived, instigated and caused by Cayce, that the latter would be an accomplice witness. We are furnished with no brief, and have failed to perceive any evidence requiring such a charge.
The judgment is affirmed.
Affirmed.